                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


SAMUEL J. DEAN,
                                                         Case No. 2:21-cv-2582
        Plaintiff,                                       Judge Edmund A. Sargus
                                                         Magistrate Judge Kimberly A. Jolson
        v.

ERIC M. SCHOOLEY, et al.,

        Defendants.


                             REPORT AND RECOMMENDATION

        On May 18, 2021, Plaintiff filed a motion for leave to proceed in forma pauperis under

28 U.S.C. § 1915(a). (Doc. 1). The Supreme Court, in Adkins v. E.I. DuPont de Nemours & Co.,

Inc., set forth the legal standard applicable to a motion to proceed in forma pauperis. 335 U.S.

331 (1948). An affidavit of poverty is sufficient if it reflects that the plaintiff cannot pay the court’s

filing fee without depriving himself the “necessities of life.” Id. at 339 (internal quotation marks

omitted). Although the plaintiff need not be totally destitute in order to proceed in forma pauperis,

paying the filing fee must be more than a mere hardship. See Foster v. Cuyahoga Dep’t of Health

& Human Servs., 21 F. App’x 239, 240 (6th Cir. 2001) (noting that “the question is whether the

court costs can be paid without undue hardship”). Consequently, unless it is clear that the one-

time payment of the court’s filing fee will render the plaintiff unable to provide for himself, the

court cannot grant him in forma pauperis status. See Adkins, 335 U.S. at 339.

        In his affidavit, Plaintiff attests that he is currently employed and earns approximately

$5,776.24 per month. (Doc. 1 at 2). Furthermore, he attests that he receives more than $50,000 in

retirement and disability benefits as well as having $42,000 “in cash or in a checking or savings
account[.]” (Id. at 3). While Plaintiff does have some monthly expenses, including a mortgage,

utilities, and a credit card payment, none of these are overly onerous, particularly considering his

monthly income. (Id.). Similarly, Plaintiff’s debt obligations are not overly burdensome given

his employment and income. (Id.). Finally, and of great significance, Plaintiff represents he has

several significant assets, including a $300,000 home, three automobiles, as well as more than

$75,000 in investments. (Id.).

       Based on these representations, it does not appear that paying the one-time filing fee would

cause Plaintiff to be deprived the necessities of life. See Adkins, 335 U.S. at 339; see also Bush v.

Ohio Dep’t of Rehab. & Corr., No. 2:05-CV-0667, 2007 WL 4365381, at *1 (S.D. Ohio Dec. 10,

2007) (noting that “[i]n forma pauperis status is usually reserved either for indigent prisoners or

for persons who subsist on small fixed-income payments such as social security, unemployment

compensation, or public assistance and who would truly be required to forego food, shelter,

clothing, or some other necessity were they to devote any of their scant resources to paying a

judicial filing fee”). Accordingly, it is RECOMMENDED that Plaintiff’s motion for leave to

proceed in forma pauperis (Doc. 1) be DENIED. If this recommendation is adopted, it is further

RECOMMENDED that Plaintiff be required to pay the filing fee within seven (7) days of

adoption.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is



                                                   2
made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: May 19, 2021                           /s/Kimberly A. Jolson
                                             KIMBERLY A. JOLSON
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
